IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00269-CR

RAYMOND WEBER,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the County Court at Law
                             Walker County, Texas
                             Trial Court No. 15-0773


                                      ORDER


      Appellant’s counsel presented an Anders brief to the Court which was filed on

February 21, 2017. A motion to extend the time for appellant to file his pro se response

to counsel’s Anders brief was also filed on the same date. The Court has already notified

appellant by letter dated February 21, 2017 that appellant has 30 days to file a response

to counsel’s Anders brief if appellant so chooses. Accordingly, appellant’s motion for

extension of time is dismissed as moot.

                                          PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed as moot
Order issued and filed March 8, 2017




Weber v. State                         Page 2